UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY MARVIN GAMBLE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:10-cr-00020-DCN-1; 2:11-cv-03339-DCN)


Submitted:   July 30, 2013                 Decided:   August 14, 2013


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Marvin Gamble, Appellant Pro Se.   Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Marvin    Gamble       seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2013)    motion.        The    order    is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)          (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies         this     standard        by      demonstrating          that

reasonable       jurists     would      find     that     the       district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief       on   procedural         grounds,       the        prisoner     must

demonstrate      both     that    the    dispositive          procedural      ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gamble has not made the requisite showing.                       Accordingly, we

deny     Gamble’s     motion      for   appointment           of    counsel,      deny     a

certificate      of     appealability,         and    dismiss       the    appeal.        We

dispense     with     oral     argument     because       the       facts     and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3